Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Responsive to communications entered 01/24/2022. 
Priority
This application, Pub. No. US 2021/0215680, published 07/15/2021, is a § 371 National Stage of International Patent Application No. PCT/JP2017/032793, filed 09/12/2017, Pub. No. WO 2018/051965 (A1), published 03/22/2018, which claims foreign priority to JP 2016-178919, filed 09/13/2016. 
Status of Claims
Claims 1-9 are currently pending.  Claim 7 has been amended, as set forth in Applicant’s Preliminary amendment filed 03/12/2019.  Claims 1-8 have been subject to election/restriction requirement mailed 07/12/2021.  Claims 1, 3, 4 and 7 have been amended, and Claim 9 has been added, as set forth in Applicant’s amendment filed 01/24/2022.  Claims 4 and 7-9 are withdrawn from further consideration.  Claims 1-3, 5 and 6 are examined.
Election by Original Presentation
Claim 7, as amended, and newly submitted Claim 9, which is dependent upon the withdrawn Claim 4, do not encompass the elected species (3) pretreatment liquid 6 as a pretreatment liquid, which pretreatment liquid does not contain an anionic surfactant:

    PNG
    media_image1.png
    154
    949
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    146
    961
    media_image2.png
    Greyscale



Since Applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, Claims 7 and 9 are withdrawn from consideration as being directed to a non-elected species.  See 37 CFR 1.142(b) and MPEP § 821.03.

Withdrawn Objections/Rejections
Any objection or rejection not reiterated herein has been withdrawn.
The rejection of Claims 1-3 and 5 under 35 U.S.C. 102(a)(1) as anticipated by Seiki et al., U.S. 2010/0112709, published 05/06/2010, is withdrawn in view of Applicant’s amendment of the claims.

Claim Rejection - 35 USC § 112
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 112 that form the basis for the rejections under this section made in this Office action.
The following is a quotation of 35 U.S.C. 112(a):

(a)	IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-3, 5 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention (“new matter”).
This rejection is necessitated by Applicant's amendment.
The claims, as recited in independent amended Claim 1, are drawn to:

    PNG
    media_image3.png
    173
    1067
    media_image3.png
    Greyscale



At page 4 of the Remarks filed 01/24/2022, Applicant argues that:  

    PNG
    media_image4.png
    218
    1065
    media_image4.png
    Greyscale



The Examiner respectfully disagrees for the following reasons.
First, given the broadest reasonable claim interpretation, the claimed subject matter of Claims 1-3, 5 and 6 covers a combination of an acidifier and an anionic surfactant.
Second, the combination of an acidifier and an anionic surfactant appears to be not supported by the originally filed application, which in paragraph [0015] expressly states the preferable use of a combination of an acidifier and a cationic surfactant:

    PNG
    media_image5.png
    676
    1055
    media_image5.png
    Greyscale

Emphasis added.


Third, as to specific examples, the disclosure appears to be limited to the use of an acidifier in combination with cationic, zwitterionic and nonionic surfactants.  See pretreatment liquids 5 and 6 in Examples 4 and 5, respectively.
According to MPEP 2163.06, “If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph - written description requirement.  In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).”  MPEP 2163.02 teaches that “Whenever the issue arises, the fundamental factual inquiry is whether a claim defines an invention that is clearly conveyed to those skilled in the art at the time the application was filed...If a claim is amended to include subject matter, limitations, or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure of the application as filed, the examiner should conclude that the claimed subject matter is not described in that application.”  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 
459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lippi et al., “Interference from heterophilic antibodies in troponin testing.  Case report and systematic review of the literature,” Clin. Chim. Acta, 2013, vol. 426, pp. 79-84 (PTO-892 mailed 10/26/2021), in view of Aoyagi et al., U.S. 2008/0044807, published 02/21/2008 (PTO-892 mailed 10/26/2021).
This rejection is maintained from the previous Office Action.
Lippi et al., throughout the publication and, for example, at page 83, teach that heterophilic antibodies are potential causes of interference in cardiospecific troponin I testing.  This type of interference leads to false positive results.  Interference may involve any type of immunoassay, either one- or two-step, especially the high-sensitivity troponin immunoassays, which may be even more vulnerable to this type of interference due to their enhanced analytical sensitivity.  Removal of interfering antibodies may be necessary for obtaining reliable results.
Aoyagi et al., throughout the publication and, for example, in Abstract, teach:

    PNG
    media_image6.png
    203
    494
    media_image6.png
    Greyscale
Emphasis added.


In paragraph [0102], Aoyagi et al. teach using a reducing agent (diethylaminoethanethiol), heat (37oC) and 0.5 N HCl in final concentration:

    PNG
    media_image7.png
    134
    488
    media_image7.png
    Greyscale
Emphasis added.


In paragraph [0124], Aoyagi et al. teach that N-hexadecyl 1-N,N-dimethyl-3-ammonio-1-propanesulfonate is a full name for C16APS.  As such, the components of a treating agent, taught by Aoyagi et al., are substantially closed to the elected species (3) of a pretreatment liquid.  In paragraph [0086], Aoyagi et al. teach CHAPS.  In paragraph [0046], Aoyagi et al. teach serum as a test sample.  In paragraph [0034], Aoyagi et al. teach that in order to convert the test sample containing the HCV-related antigens into a state suitable for forming an immune complex of the HCV core antigen and a probe such as an antibody, the invention provides a method of detecting and quantifying the HCV-related antigens which method comprises a step of treating test samples with a treating agent that effects the release of the HCV core antigen from virus particles and the inactivation of human antibodies against the HCV-related antigens simultaneously present in the test samples, and of detecting and quantifying the released HCV-related antigens by an immunoassay using a probe such as an antibody, as well as a testing kit.   

It would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have made and used, in an immunoassay of cardiac troponin, a step of pre-treating test samples with a pre-treating agent comprising an acidifier to remove interfering antibodies.
One of ordinary skill in the art would have been motivated to have made and used in an immunoassay of cardiac troponin, a step of pre-treating test samples with a pre-treating agent comprising an acidifier, because it would be desirable to remove interfering antibodies for obtaining reliable results in troponin immunoassays, especially, the high-sensitivity troponin immunoassays, which may be even more vulnerable to this type of interference due to their enhanced analytical sensitivity, as taught by Lippi et al.  Notably, the elected species (4), which is a commercially available Lumipulse® G hs Troponin I immunoassay utilizing CLEIA (ChemiLuminescent Enzyme ImmunoAssay) technology, appears to be one of this immunoassays.
One of ordinary skill in the art would have had a reasonable expectation of success in making and using in an immunoassay of cardiac troponin, a step of pre-treating test samples with a pre-treating agent comprising an acidifier, because the use of an acidifier to remove interfering antibodies for obtaining reliable results in immunoassays, was known in the art, as taught by Aoyagi et al.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-3, 5 and 6 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-11 of U.S. Patent 8,546,075, issued 10/01/2013 (PTO-892 mailed 10/26/2021), prior publication Aoyagi et al., U.S. 2008/0044807, published 02/21/2008 (PTO-892 mailed 10/26/2021), in view of Lippi et al., “Interference from heterophilic antibodies in troponin testing.  Case report and systematic review of the literature,” Clin. Chim. Acta, 2013, vol. 426, pp. 79-84 (PTO-892 mailed 10/26/2021).
As best understood by the Examiner, the named inventor of the instant application Katsumi Aoyagi is a co-inventor of U.S. Patent 8,546,075.
This rejection is maintained from the previous Office Action.
U.S. Patent 8,546,075 claims:

    PNG
    media_image8.png
    379
    486
    media_image8.png
    Greyscale



    PNG
    media_image9.png
    375
    485
    media_image9.png
    Greyscale
 Emphasis added.


The teachings of Lippi et al. are discussed above and incorporated herein in its entirety.
It would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have made and used, in an immunoassay of cardiac troponin, a step of pre-treating test samples with a pre-treating agent comprising an acidifier, claimed by U.S. Patent 8,546,075, because it would be desirable to remove interfering antibodies for obtaining reliable results in troponin immunoassays, especially, the high-sensitivity troponin immunoassays, which may be even more vulnerable to this type of interference due to their enhanced analytical sensitivity, as taught by Lippi et al.

Claims 1-3, 5 and 6 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1 and 2 of copending Application No. 16/330,549 (‘549 application), Pub. No. U.S. 2021/0215722 A1, published 07/15/2021 (reference application) (PTO-892 mailed 10/26/2021), in view of Lippi et al., “Interference from heterophilic antibodies in troponin testing.  Case report and systematic review of the literature,” Clin. Chim. Acta, 2013, vol. 426, pp. 79-84 (PTO-892 mailed 10/26/2021), and further in view of Aoyagi et al., U.S. 2008/0044807, published 02/21/2008 (PTO-892 mailed 10/26/2021).
This rejection is maintained from the previous Office Action.
‘549 application claims:

    PNG
    media_image10.png
    316
    1066
    media_image10.png
    Greyscale




The teachings of Lippi et al. and Aoyagi et al. are discussed above and incorporated herein in its entirety.
It would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have made and used, in an immunoassay of cardiac troponin, a step of pre-treating test samples with a pre-treating agent comprising an acidifier, claimed by ‘549 application, because it would be desirable to remove interfering antibodies for obtaining reliable results in troponin immunoassays, especially, the high-sensitivity troponin immunoassays, which may be even more vulnerable to this type of interference due to their enhanced analytical sensitivity, as taught by Lippi et al.  One of ordinary skill in the art would have had a reasonable expectation of success in making and using in an immunoassay of cardiac troponin, a step of pre-treating test samples with a pre-treating agent comprising an acidifier, because the use of an acidifier to remove interfering antibodies for obtaining reliable results in immunoassays, was known in the art, as taught by Aoyagi et al.
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant's arguments entered on 01/24/2022 have been fully considered but they are not persuasive.  
Claim Rejections - 35 USC § 103
At page 5 of the Remarks, Applicant argues:

    PNG
    media_image11.png
    130
    1070
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    130
    1076
    media_image12.png
    Greyscale



    PNG
    media_image13.png
    128
    1067
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    352
    1074
    media_image14.png
    Greyscale

Emphasis in the original.


The Examiner respectfully disagrees and believes that Applicant's arguments are not sustainable for the following reasons.  
First, contrary to Applicant’s allegation, as indicated above, both Lippi et al. and Aoyagi et al., are dealing with the problem of interfering antibodies in immunoassays.
Second, contrary to Applicant’s allegation, one of ordinary skill in the art would have known that:  

    PNG
    media_image15.png
    246
    957
    media_image15.png
    Greyscale



    PNG
    media_image16.png
    200
    1019
    media_image16.png
    Greyscale



Third, in response to Applicant's argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which Applicant relies (i.e., false negative results) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Fourth, it would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have made and used, in an immunoassay of cardiac troponin, a step of pre-treating test samples with a pre-treating agent comprising an acidifier to remove interfering antibodies, because it would be desirable to remove interfering antibodies for obtaining reliable results in troponin immunoassays, especially, the high-sensitivity troponin immunoassays, which may be even more vulnerable to this type of interference due to their enhanced analytical sensitivity, as taught by Lippi et al.  Notably, the elected species (4), which is a commercially available Lumipulse® G hs Troponin I immunoassay utilizing CLEIA (ChemiLuminescent Enzyme ImmunoAssay) technology, appears to be one of this immunoassays.  One of ordinary skill in the art would have had a reasonable expectation of success in making and using in an immunoassay of cardiac troponin, a step of pre-treating test samples with a pre-treating agent comprising an acidifier and a surfactant, because the use of an acidifier to remove interfering antibodies for obtaining reliable results in immunoassays, was known in the art, as taught by Aoyagi et al.

Double Patenting
U.S. Patent 8,546,075
At page 6 of the Remarks, Applicant argues that:

    PNG
    media_image17.png
    176
    1076
    media_image17.png
    Greyscale

The Examiner respectfully disagrees for the reasons set forth with regard to the 103 rejection above.  

Application No. 16/330,549
At page 6 of the Remarks, Applicant argues that:

    PNG
    media_image18.png
    269
    1074
    media_image18.png
    Greyscale



The Examiner respectfully disagrees for the following reasons.  
First, Applicant's argument with regard to Lippi et al. and Aoyagi et al. is not sustainable for the reasons indicated above.
Second, according to MPEP § 804 I.B.1, complete response to a nonstatutory double patenting (NDP) rejection is either a reply by Applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321 in the pending application(s) with a reply to the Office action:
“1. Provisional Nonstatutory Double Patenting Rejections
A complete response to a nonstatutory double patenting (NDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321 in the pending application(s) with a reply to the Office action (see MPEP § 1490 for a discussion of terminal disclaimers). Such a response is required even when the nonstatutory double patenting rejection is provisional. 

As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated. Therefore, an application must not be allowed unless the required compliant terminal disclaimer(s) is/are filed and/or the withdrawal of the nonstatutory double patenting rejection(s) is made of record by the examiner. See MPEP § 804.02, subsection VI, for filing terminal disclaimers required to overcome nonstatutory double patenting rejections in applications filed on or after June 8, 1995.”  Emphasis added. 


Accordingly, the rejections of the claims are maintained.

Conclusion
No claims are allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALINA M YAKOVLEVA whose telephone number is (571)270-3282.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on (571)272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA M. YAKOVLEVA/Primary Examiner, Art Unit 1641